DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 08/02/2021 has been entered.  Claims 2, 7, 8, 15 have been amended.  Claims 1, 9-14 have been cancelled.  Claims 27 and 28 have been added.  Claims 2-8, 15-28 are still pending in this application, with claims 2, 15, and 20 being independent.
In consideration of the amendments/arguments with respect to claims 7 and 8, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooba et al. (US 2013/0241413 Hereinafter Ooba).

15, Ooba discloses a vehicle lamp provided in a vehicle capable of traveling around a corner by inclining a vehicle body in a turning direction, the vehicle lamp comprising: 
a headlamp (11, Fig. 1) mounted on a front portion of the vehicle (Fig. 1); and 
a combination lamp (13 and 14, Fig. 12) disposed on a vehicle body cover (18, Fig. 1) in a region adjacent to the headlamp so as to be visible from a front of the vehicle (Fig. 1), 
wherein the combination lamp includes a first light emitting region (13La, 13Ra, and 14, Fig. 1), and 
wherein the first light emitting region is formed such that at least a part thereof extends in an upper-lower direction on both sides of a front wheel of the vehicle (Fig. 1, specifically the first light emitting region has lights that are upper and lights that are lower and are on both sides of the front wheel), and the at least part of the first light emitting region extends to a same vertical height as the front wheel of the vehicle (Fig. 1, Specifically 14 is at the same vertical height as the wheel).

Regarding claim 16, Ooba discloses wherein the combination lamp further includes a second light emitting region (13Rb, 13Rc, 13Lb, 13Lc, Fig. 1), 
wherein the first light emitting region is disposed on two side surface sides of the vehicle (Fig. 1), and 
wherein the second light emitting region is disposed on a front surface side of the vehicle and above the front wheel (Fig. 1).

17, Ooba discloses a non-light emitting region (the area between 13Lb and 13Ra, Fig. 12) is provided between the first light emitting region and the second light emitting region.

Regarding claim 18, Ooba discloses the first light emitting region includes a third light emitting region (14, Fig. 12), and a fourth light emitting region (13La and 13Ra, Fig. 12) disposed on a vehicle rear side than the third light emitting region, and wherein the third light emitting region and the fourth light emitting region are capable of emitting light of different colors (specifically 13La and 13Ra are sub head lights which would emit white to blue-white light while 14 is a turn signal which indicates an amber emission or yellow-orange, Paragraphs 0088 and 0096).

Regarding claim 19, Ooba discloses an illumination control (20, Paragraphs 0097-0108) unit configured to change an illumination state of the combination lamp according to a traveling state of the vehicle (specifically tilt), 
wherein the second light emitting region and the fourth light emitting region each have a plurality of light emitting segments (Fig. 1), and 
wherein the illumination control unit is configured to change an illumination state of each of the plurality of light emitting segments (Paragraphs 0097-0108).

Regarding claim 20, Ooba discloses the third light emitting region functions as a turn signal lamp (Fig. 1, Paragraph 0096), wherein the fourth light emitting region may function as a decorative lamp (specifically it’s a sub head light meaning that there is a primary one and this 

Regarding claim 21, Ooba discloses a vehicle lamp provided in a vehicle capable of traveling around a corner by inclining a vehicle body in a turning direction, the vehicle lamp comprising: 
a headlamp (11, Fig. 12) mounted on a front portion of the vehicle (Fig. 12); 
a combination lamp (13 and 14, Fig. 12) disposed on a vehicle body cover (18, Fig. 12) in a region adjacent to the headlamp so as to be visible from a front of the vehicle (Fig. 12); 
an environmental information acquisition unit (22 and 23, Paragraphs 0102 and 0103) configured to acquire environmental information outside the vehicle; and 
an illumination control unit (20, Paragraphs 0097-0108) configured to change an illumination state of the combination lamp according to the acquired environmental information.

Regarding claim 22, Ooba discloses the environmental information includes information on at least one a road condition (specifically the condition is the altitude or GPS information which controls the lights as well due to turns, Paragraphs 0102 and 0103).

Regarding claim 23, Ooba discloses the illumination control unit is configured to switch between turning on and off the combination lamp or change a light emission pattern of the combination lamp according to the environmental information (Paragraphs 0097-0108).

26, Ooba discloses a road surface drawing lamp capable of forming a road surface drawing pattern on a road surface, wherein the illumination control unit is configured to adjust an illumination state of the road surface drawing pattern according to the environmental information (Paragraphs 0097-0108, specifically the lights provide a road surface drawing pattern each time one of them is illuminated an example of the drawing can be seen in Fig. 11. These lights are illuminated due to the sensors).

Regarding claim 27, wherein the combination lamp includes a first light emitting region (13La, 13Ra, and 14, Fig. 1), and wherein the first light emitting region is formed such that at least a part thereof extends in an upper-lower direction on both sides of a front wheel of the vehicle (Fig. 1), and the at least part of the first light emitting region extends to a same vertical height as the front wheel of the vehicle (Fig. 1, Specifically 14 is at the same vertical height as the wheel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ooba et al. (US 2013/0241413 Hereinafter Ooba) in view of Solar (US 2018/0029641 Hereinafter Solar).
24, Ooba fails to teach the environmental information acquisition unit includes a sensor mounted on the vehicle (specifically 23 is connected to the vehicle). Ooba further teaches that different sensors can be used (Paragraph 0103)
Ooba fails to teach Lidar, camera, or radar being used.
Solar teaches wherein the sensor is a camera (12, Paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the camera sensor of Solar to the lighting device of Ooba, in order to allow the vehicle to detect objects an illuminate the objects to provide additional illumination to the driver.

Regarding claim 25, Ooba fails to teach the environmental information acquisition unit is capable of acquiring the environmental information using road-to-vehicle communication with a base station device or inter-vehicle communication with an onboard device of a vehicle different from the vehicle.
Solar teaches the environmental information acquisition unit (12, Paragraph 0013) is capable of acquiring the environmental information using inter-vehicle communication with an onboard device of a vehicle different from the vehicle (Paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the information acquisition unit of Solar to Ooba, in order to allow inter-vehicle communication thereby increasing safety by allowing the vehicle ahead to provide information about what is ahead allowing the driver to slow down over a longer time preventing a crash (Paragraphs 0013-0015).

Allowable Subject Matter
Claims 2-8 allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest a vehicle lamp in a vehicle capable of traveling around a corner by inclining a vehicle body in a turning direction, a head lamp, a combination lamp adjacent to the head lamp, the combination lamp including a plurality of light emitting segments which are different in at least size, shape, or color, the combination lamp further including first and second light emitting regions which are different from each other, each of the first and second light emitting refions having a plurality of light emitting segments arranged in row and columns as specifically called for the claimed combinations.
The closest prior art, Ooba et al. (US 2013/0241413 Hereinafter Ooba) teach several limitaitons and their specifics as rejected in the office action on 05/24/2021 or as provided above.
However Ooba fails to disclose the combination lamp includes first and second light emitting regions provided on a vehicle front surface side, and each of the first and second light emitting regions including rows and columns, each of the rows and each of the columns comprising at least two of the plurality of light emitting segments as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Ooba reference in the manner required by the claims.  

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
The applicant has argued that Ooba fails to teach the at least part of the first light emitting regions extends to a same vertical heights as the front wheel of the vehicle. While this argument has been fully considered it is not persuasive. The Examiner points out that the prior rejection was changed due to this amendment changing the amendment to be rejected based on Fig. 1. The Examiner further points out that this limitation has been met and pointed out above. Specifically light 14 of the prior art which is part of the first light emitting region is shown being at the same vertical height as the front wheel of the vehicle.
The applicant has argued that Ooba fails to teach an environmental information acquisition unit configured to acquire environmental information outside the vehicle. The Applicant further points out that “Ooba’s altitude detection sensor 22, vehicle speed sensor 23 and GPC position information are merely used to calculate the lean angel of the motorcycle”. Saying that this cannot reasonable be considered as environmental information outside the vehicle. While this argument has been fully considered it is not persuasive. The Examiner points out that altitude is part of the environment that the motor cycle is being used in. a speed sensor is telling the user how fast they are moving relative to the environment around them. Additionally, GPS also tells the user if they are on a road, in the water, or in a forest.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/E.T.E/            Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875